                Case 08-13141-KJC         Doc 14479   Filed 11/26/18     Page 1 of 21



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                Chapter 11

TRIBUNE MEDIA COMPANY, et a1.,                        Case   No. 08-13141 (KJC)
(flWa Tribune Company)
                                                      (Jointly Administered)
                   Reorganized Debtors.


           LITIGATION TRUSTEE'S NOTICE OF'QUARTERLY REPORT F'ILING

         PLEASE TAKE NOTICE that Marc S. Kirschner, as Litigation Trustee (the "Litigation
Trustee") for the Tribune Litigation Trust (the "Litigation Trust"), hereby provides notice, pursuant
to section 8.1 of the Litigation Trust Agreement (the "Trust Agreement"), that the Litigation Trustee
has made publicly available, at the website www.TribuneTrustlitigation.com, the Litigation Trust

Quarterly Summary Report for the period from July 1, 2018 to September 30, 2018 (the "Report").
The Report provides beneficiaries of the Litigation Trust with information with respect to
prosecution of the Trust's assets, expenditures and receipts of the Trust, and general information
about the Litigation Trust's activities. Pursuant to sections 8.1(a) and (c) of the Trust Agreement,
the Report is attached hereto as Exhibit A, and is being served concurrently on the Reorganized
Debtors as provided in section 11.6 of the Trust Agreement.


Dated:    November 26,2018                                                 LLP
          Wilmington, Delaware


                                                                  Q.{o.4406)
                                               919 Market Street, Suite 1800
                                               V/ilmington, Delaware 1 980 1
                                               Telephone: (302) 467 -4400
                                               Facsimile: (302) 467-4450

                                               Counsel to the Litigation Trustee




 {963.001-W00s 124s.}
                Case 08-13141-KJC   Doc 14479   Filed 11/26/18   Page 2 of 21




                             ExhibitA




{963.001-w00s 1245.}
            Case 08-13141-KJC                  Doc 14479     Filed 11/26/18       Page 3 of 21



                                                                              In Re. Tribune Company, et al.,
                                                                                     Case No.08-13141 (KJC)




Tribune Litigation Trust
QUARTERLY REPORT

Preparecl Purstrant to Section B.L of the Tribune Litigation Trust Agreement

For reparting period beginning   luly   1-,   2018 ond ending September 30,2018
             Case 08-13141-KJC                Doc 14479           Filed 11/26/18         Page 4 of 21
                                                                                                        Tribune titigation Trust
                                                                                                               Quarterly Report
                                                       For reporting period beginning July 1, 2018 ond ending September 30, 2018




Tribune Litigation Trust
September 30, 2018 Quarterly Report       -   UNAUDITED




Table of Contents

  A.   Background    /   Disclaimer                                                                                           3


  B.   Schedule of Cash Receipts and Disbursements            -   Quarterly                                                   6


  c.   Schedule of Cash Receipts and Disbursements            -   Cumulative   ..                                             7


  D.   Statement of Net Assets in 1iquidation.,...,.....,......

  E.   Statement of Changes in Net Assets in Liquidation                                                                      o


  F.   Notes to the Financial Statements                                                                                    10


       Note L: Background to Establishing the Trust                                                                         10


       Note 2: Status of Prosecuting Litigation Claims                                                                      1.I


       Note 3: Liquidation Basis Accounting...,........

       Note 4: Distributions to Liquidation Trust lnterest Holders                                                          I4

        Note 5: Disputed Claims Reserve                                                                                  ....15


        Note 6: Reserve for Litigation Costs                                                                               .,16


        Note 7: Taxes                                                                                                     ...16


        Note 8: lnterests in the Trust                                                                                     ..t7

        Note 9: Trustee Fees ......                                                                                        ..18


  G.   Claims Analysis..                                                                                                   ..18




                                                          2
             Case 08-13141-KJC           Doc 14479        Filed 11/26/18             Page 5 of 21
                                                                                                     Tribune litigatlon Trust
                                                                                                            Quarterly RePort
                                                   For reporting period beginning July 1, 2078 and ending September 30, 2018




A. Background / Disclaimer
(Unless otherwise defined herein, all capitalized terms have the same meaning as defined in the Plan.)

   This Quarterly Report of Tribune Litigation Trust (the "Trust"), established pursuant to the Trust
Agreement (as defined below) for the purposes of administering the Litigation Trust Assets and making
distributions on account of Litigation Trust lnterests ("LTl") as provided for under the Fourth Amended
Joint Plan of Reorganization for Tribune Company and its subsidiaries approved by the Debtors, the
official committee of unsecured creditors, Oaktree Capital Management, 1.P., Angelo Gordon & Co., 1.P.,
and JPMorgan Chase Bank, N.A., (as modified July L9, 2012), (the "Plan"), to the United States
Bankruptcy Court for the District of Delaware ("Bankruptcy Court"), covering the period from January                     1',

2016 through December 3!,2016, was prepared pursuant to Section 8.1 of the Litigation Trust
Agreement. This Quarterly Report is limited in scope and covers only a limited time period. This Report
was prepared in accordance with liquidation basis accounting. The financial data reflected in this
document were not audited or reviewed by an independent registered public accounting firm and are
subject to future adjustment, reclassification and/or reconciliation. Given its special purpose and limited
scope, this report does not include all adjustments and notes that would be required to be reported in
accordance with U. S. Generally Accepted Accounting Principles as adopted by the Financial Accounting
Standards Board ("FASB"). Results set forth in the Quarterly Report should not be viewed as indicative of
future results. This disclaimer applies to all information contained herein.

    On December 8, 2008 (the "Petition Date"), the Debtors commenced voluntary cases under Chapter
11 oftitle 1i. of the United States Code with the Bankruptcy Court, Case No. 08-13141 (KJC). The
Bankruptcy Court confirmed the Fourth Amended Joint Plan pursuant to Chapter L1 of the United States
Bankruptcy Code that the Debtors filed with the Bankruptcy Court on July 20, 20t2, by order, dated July
23,2OL2, (the "Confirmation Order") [Docket No: 12074]. After the satisfaction or waiver of the
conditions described in the Plan, the transactions contemplated by the Plan were consummated on
December 3t,2OI2 (the "Effective Date").

    The Plan provided for the creation of the Trust which was formed on December 31,2012, pursuant
to the execution of the Litigation Trust Agreement dated December 3I,2012 (the "Litigation Trust
Agreement"), by and among the Tribune Company (for itself and on behalf of the other Debtors, as
Debtors and Debtors in Possession, and the Guarantors Non-Debtors and Non-Guarantors Non Debtors)
and Marc S. Kirschner, as the litigation trustee ("Trustee"). The beneficiaries of the Litigation Trust
Assets (as defined below) include creditors of Tribune who have unsatisfied claims. The "Litigation Trust
Assets" include any and all claims of the Debtors' Estates against (a) any person (including advisors to
the Debtors) arising from the leveraged buy-out of Tribune that occurredin2O0T, including, without
limitation, the purchase by Tribune of its common stock on or about June 4, 2007, the merger and
related transactions involving Tribune on or about December 20,2007, and any financing committed to,
incurred or repaid in connection with any such transaction; (b) Morgan Stanley Capital Services, lnc.
("MSCS") relating to (i) the acquisition, sale or disposition of any notes, bonds or other indebtedness of
the Debtors held by MSCS, (ii) the interest rate swap transaction executed pursuant to the ISDA Master


                                                      3
              Case 08-13141-KJC            Doc 14479         Filed 11/26/18            Page 6 of 21
                                                                                                       Tribune Litigatlon Trust
                                                                                                              QuarterlY RePort
                                                     For reporting period beginning July 1, 2018 and ending September 30, 2018




Agreement dated as of August 5, L994 between The Times Mirror Company and MSCS and (iii) any
advisory engagement and/or advice given by, or information or analyses withheld, by MSCS; and (c)
claims and causes of action against Non-Settling Step Two Payees to the extent such claims or causes of
action seek recovery of payments (i) under the Senior Loan Agreement on account of the lncremental
Senior Loans or (ii) under the Bridge Loan Agreement.

    On the Effective Date, as per the Confirmation Order and the Litigation Trust Agreement, in
accordance with section It4I of the Bankruptcy Code, all of the Litigation Trust Assets, as well as the
rights and powers of the Debtors' Estates applicable to the Litigation Trust Assets, automatically vested
in the Trust, free and clear of all Claims and lnterests for the benefit of the Litigation Trust Beneficiaries.
Additionally, effective on the Effective Date, the initial members of the Litigation Trust Advisory Board:
(i) Rodney Gaughan, representative of Deutsche Bank Trust Company Americas, as Successor lndenture
Trustee for Certain Series of Senior Notes; (ii) Julie Becker, representative of Wilmington Trust Company,
as Successor lndenture Trustee for the PHONES Notes; and (iii) William Niese ("lnitial Members") serve
as members of    the Litigation Trust Advisory Board in accordance with the terms of the Plan and the
Litigation Trust Agreement. ln August 2013, Wilmington Trust Company replaced its original designee
with Steven M. Cimalore to represent Wilmington Trust Company as its representative on the Litigation
Trust Advisory Board. Furthermore, on the Effective Date, Reorganized Tribune, as lender, and the Trust,
as borrower, became parties to the Trust Loan Agreement. The Trust Loan Agreement contains terms
that are consistent with the terms set forth in Section 5.13 of the Plan.

    The Trust is a successor-in-interest to the Debtors pursuant to the Plan and the Litigation Trust
Agreement. The Trust has an initial term of five years from the Effective Date. However, the Bankruptcy
Court may extend the term of the Trust for a finite period if certain conditions as set forth in Article 9 of
the Litigation Trust Agreement are met'

    The transfer of each of the Litigation Trust Assets to the Trust is treated for U.S. federal income tax
purposes as a transfer of the Litigation Trust Assets (other than the amounts set aside in the LT Reserves
if the LT Reserves are subject to an entity level tax) to the Litigation Trust Beneficiaries, followed by a
transfer of the Litigation Trust Assets by the Litigation Trust Beneficiaries to the Trust. The Litigation
Trust Beneficiaries are the grantors, deemed owners and beneficiaries of the Trust, The Debtors
retained a valuation expert ("Valuation Expert")who as of the Effective Date determined solely for tax
purposes and provided to the Debtors an estimated fair market value of the Litigation Trust Assets to be
transferred to the Trust of $358.4 million. Notice of such valuation was filed with the Bankruptcy Court
on January 4,2013. The Valuation Expert's determination of the fair market value as of the Effective
Date of all Litigation Trust Assets transferred to the Trust is being used by the Trust, the Trustee, and the
Litigation Trust Beneficiaries for all U.S. federal income tax purposes, including for determining tax basis
and gain or loss. The Trust was not involved in preparation of the valuation, and has no access to its
underlying calculations.

    The Trustee will file federal income tax returns for the Trust as a grantor trust in accordance with
United States Treasury Regulation Section 7.67I-4 and report, but not pay tax on, the Trust's tax items

                                                        4
             Case 08-13141-KJC            Doc 14479         Filed 11/26/18             Page 7 of 21
                                                                                                       Tribune Litigation Trust
                                                                                                              Quarterly Report
                                                     For reporting period beginning luly 1, 2078 and ending September 30, 2018




of income, gain, loss, deductions and credits ("LT Tax ltems"). The holders of Trust lnterests shall report
such LTTax ltems on their federal income tax returns and pay any resulting federal income tax liability
on a pro rata basis.

    As a successor-in-interest  to certain litigation claims transferred from the Debtor, the Trust bears
the responsibility for future reporting to the Bankruptcy Court. The Trust reports in accordance with
liquidation basis accounting, which requires the reporting entity to report its assets and liabilities based
on net realizable values. For purposes of the Quarterly Report, the Trustee has assigned a value of
S358.4 million to the assets for tax reporting purposes, based upon the Valuation Expert's conclusion.
Recoveries of assets for the Trust are subject to the outcome of litigation and are speculative.

    Valuation of assets requires making difficult estimates and judgments. The Debtor used the services
of an independent valuation firm to make its estimates solely for tax purposes for the Trust's assets.
Estimates necessarily require assumptions, and changes in such assumptions over time could materially
affect the results. Due to the inherently uncertain nature of estimates and the underlying assumptions,
the actualcash to be received by the Trust from liquidation of assets and liabilities will likely be different
than estimated. As the Trust has recoveries in respect of Litigation Trust Assets, the remaining value of
the Trust's assets will be reduced by such amount from the Valuation Expert's determined value of
S358.4 million of the Trust assets.

    The information provided in the notes to the financial statements is provided to offer additional
information to the readers of this report. However, the information is not complete and should be read
in conjunction with the Plan and Disclosure Statement. ln addition, readers are encouraged to visit the
Trust's website at www.TribuneTrustLitieation.com.




                                                       5
                         Case 08-13141-KJC                      Doc 14479                   Filed 11/26/18                  Page 8 of 21
                                                                                                                                             Tribune [itigation Trust
                                                                                                                                             Quarterly RePort
                                                                                     For reporting period beginning July 1,2018 and ending September 30, 2018




B. Schedule of Cash Receipts and Disbursements * Quarterly

     S   Actual                                                                  Wllmlngton Trust -      Wilmlngton Trust    Wllmlngton Trust               Total
                                                                                  Dlsburslng Agent        oisputed Claimt           Expense
                                                                                      Account             Reserve Account         Reserve Fund

Beginning cash . July 1, 2018                                                    5        17.444.720     S        696,t37     5        2,79L,536     5       20,922,39s


Receipts
     lnterest   /   lnvestment lncome Received                             (1) s              52,9r.0    s           2,669    S           10,655     5              66,234
     Settlement lncome                                                (2), (s)             3,133,387                                                       3.133,387.35
      Total Receipts                                                             S         3,186,298     S           2,669    s           10,655     5        3,L99,622

Transfers
     Transfer Between Trust Accounts                                  (3), (s)   s                       s                    s                      5
         Total Transfers                                                         s                       s                    $                      s

Disbursements       /   Payments
     Board Fees                                                            (4)   s           (4s,000)    s                    $                      5           (4s,000)
     Distri butions                                                                       17,4L3,702].                                                       (7,4t3,7021.
     lnsurance Payment                                                     (s)
     Legal Counsel to Trust Board                                          (6)
     Litigation Trustee Fees and Expenses                                  (7)               1s7,760]|                                                          {s7,7601
     Litigation Trustee Professionals Fees and Expenses                    (8)            (2,0s1,999)                                                        (2,0s1,999)
     First lnstallment of Settlement
     Bank Fees and Expenses
     Other Outside Services                                                (e)
      Total Disbursements and Payments                                           5        (s,s68,46u     S                    5                      5       (g,ses,qor)

Endlng Cash - September 30, 2018                                                 $        u.062,556      S        698,805     5        2,792,L9r     $       14,5s3,ss3


     Notes:
  (1) Dividend / interest earned.
  (2) Proceeds from the Litigation Trust's share of recoveries from (a) the Preserved Causes of Action against the Non-Settling Step Two Payees and (b) global
      settlements with: (i) a number of clawback defendants who were sued by the Trust; and (ii) state court defendants.
  (3) This includes transfers between accounts of proceeds from various recoveries as well as transfers to purchase Treasury Bills.
  (4) Tribune Litigation Trust Board Member's fees paid for the fourth quarter of 2015 and the first three quarters of 2016 pursuant to Section 4.8(a) of the Litigation
  (5) Effectlve December 29, 2015, the Trust has renewed its D&O policy for five years. 1/60th of the initial 5500,000 payment amount (paid in January 2016) is
      expensed for each month and the remainder is carried as prepaid expense.
  (6) Annual fees for counsel to Trust Board.
  (7) Payment for Litigation Trustee's seruices.
  (8) Disbursements made on account of professlonal services rendered.
  (9) Disbursements made on account of web hosting and other servlces not related to professionals.

nlotei All amounts are rounded to the nearest dollar




                                                                                      6
                                  Case 08-13141-KJC                                         Doc 14479                      Filed 11/26/18                  Page 9 of 21
                                                                                                                                                                                 Trlbune [itigation Trust
                                                                                                                                                                                            Quarterly Report
                                                                                                               For reporting period beginning July 1, 2078 and ending September 30, 2078




C. Schedule of Cash Receipts and Disbursements - Cumulative

      S    Actual                                                                Wilnlngton Irust    Wilmlngton tru!t        Deulsche gank       D€u$che Eank        Wllmington Trust              Total
                                                                                  - Olsbursement     - olsputed clalmi        Tiust A€count          lnvestment            . Expense
                                                                                  Ag€nt Account      Reserv€   A(co!nt                                Aacount             R€!orve Fund



Endlng cash    . Decembet tL,2012
                                                                                 l---!91999!99-      j--                                                            j--                       l-3q9!9j999"
R€.elpts
                                                                           (1)   S       1se,71e     S           12,783      s         9,526     s                    5           37,667       s       219,694
      Settlement lncome                                            (2),    (s)         s1,3s1,012                16,163                                                                            5!,367,r7 4
       Tot.l Recelpts                                                            s     s1,510,731    5           28,94s                9,526     5                    I           37,667       s   s1,s86,868

franslers
                                                                   (3),    (s)   s     (3,418,328)   S          673,330      S         (e,s26)                        5         2,7s4,524
          Total Transferr                                                        S     (3,418,328)   S          673,330      s         (9,s26)   I                    S         2,7s4,s24

Dlsbur&ments          /   Payments
      Eoard Fees                                                           (4) s         (990,000)   s                       s                   s                    s                        5      {9eo,ooo)
      0istrlbutlons                                                        {s)        .26,740,3721               (3,469)                                                                           126,1   43,841)
      lnsurance Payment                                                    (6)           (s00,000)                                                                                                    (s00,000)
      Step Two ArrangeE                                                    17l           {126,43s)                                                                                                    {125,439)
      Legal Counsel to Trust Eoard                                         (8)           (147,s02)                                                                                                    (L47,s021
      Utlgatlon Trustee Fees and Expenses                                  (e)         (1,s14,968)                                                                                                  {1,514,968)
      l"ltlgatlon Trustee Prolessionals Fees and Expenses                 (10)        (2s,397,2s3)                                                                                                 l2sFs1,2s3]
      Other Outslde seNlces                                               (11)         |L,t49,662)                                                                                                  l'1,L49,6621
      Fltrt lnstallment Per Settlement Agreemeht                          (12)           (300,000)                                                                                                     (300,000)
      Bank Fees and Expenses                                              (13)           1163,6s0)
          Total Dlsbursements and Payments                                       s    (s7,02e,847)   s           (3,46s)     s                   s                    s
                                                                                                                                                                                              -------l!!!,9!E
                                                                                                                                                                                               s (57,033,315)
Endlng Cash. September 30, 2018



      Notesi
  (1) Dlvldend      / lnterest    earned.


      detendants who were sued bv the Trusti and (iil state court defendants.
  (3) This lncludes transf€6 between accounts of proaeeds from various recoveries as well as transfers to purchase Treasury 8llls.
  (4) Trlbune LltlSatlon Trust Board Member's fees paid for the founh quader of 2015 and the tlrst three quarters of 2016 pursuant to Sectlon 4.8(a) of the LltlSatlon Trust.




      totallng 53,469 were made out of the Dlspuled clalms Resede Account,

      ls   carled as prepaid expense.
  (7) 90% of proceeds recelved from two Non-Settling Step Two Payees pald to Step Two Affangers.
  {8) Ahnual fees for counsel to Trust Board.
  (9) Pavment for Litigation Trustee's servlces.
 (101 Dlsbursements made on acaount of protesslonal seruices rendered, includinS consulting expeft fees ahd expenses.
 (11) oisbursements made on accouht of web hostlng and other seNlces not related to professionals.

 (13) lnclud€s Deutsche Sank and WllmlnSton Trust annual fees as well as advances made to the MS Escrow account for lts annual fees and 2014 tax payment.
N^tc. All                  :h   .6'rhdad tA th. nF,r.(f   d^lllr
            'mnlhl.




                                                                                                                 7
                              Case 08-13141-KJC                 Doc 14479           Filed 11/26/18               Page 10 of 21
                                                                                                                                     Tribune Litigation Trust
                                                                                                                                            Quarterly Report
                                                                              For reporting period beginning July 1, 2078 and ending September 30, 2078




D. Statement of Net Assets in Liquidation

 $    Actual)                                                                                                            30,2018            Effective
 ASSETS
       Assets
                     Bank Accounts
                         Wilmington Trust - Disbursing Agent Account                                  (1) 5             11,062,s56    5          20,000,000
                         Wilmington Trust - Disputed Claims Reserve Account                           (1)                  698,805
                         Wilmington Trust - Trust Expense Fund Reserve                                (2)

                     Total Cash and Cash Equivalents                                                        5           14,553,553    5          20,000,000
                         Prepaid Expenses & OtherAssets
                            D&O and E&O lnsurance                                                     (3)

       Total Assets
          ASSETS



        Lia bi   I   ities
                     Current Liabilities
                        Accounts Payable
                     Accounts Payable
                            Counsel to Litigation Trustee                                                   s              t2r,246    s
                            Litigation Trustee                                                              5                9,652 s
                         Tax Advisor                                                                        s                         $
                         Trust Administrator                                                                s               rL,97r    s
                            Experts to Litigation Trustee
                         Total Accounts Payable
                     Total Current Liabilities                                                                             142,868 s
                     Long Term Liabilities
                            Professional Fee Holdback                                                (4) s               1,606,166    s
                            Litigation Trustee Fee Holdback                                           (s)                  608,955
                            Accrued lnterest
                            Term Loan                                                                 (6)

             Total Long Term Liabilities
        Total Liabilities                                                                                   5           22,357,989    5          20,000,000

  ET ASSETS
        Surplus         /    (Deficit)                                                                17)

           LIABILITIES & NET ASSETS


         Notes:
     (1) The Disputed Claims Reserve Account holds funds related to disputed claims and Trust lnterests. The Disbursing Agent Account is the primary
         account for distribution of litigation proceeds and payment of ongoing professional fees and Trust expenses.
     (2) perthe Litigation Trust Agreement 3.4(b), cash held in reserve for Trust fees and expenses from the Litigation Trust's share of recoveries is from
         (a) the preserved Causes of Action against the Non-settling Step Two Payees and (b) global settlements with: (i) a number of clawback defendants
         who were sued by the Trusu and (ii) state court defendants.
     (3) Effective December 29, 2015, the Trust has renewed its D&O policy for five years. 1/60th of the initial 5500,000 payment amount is expensed for
         each month and the remainder is carried as prepaid expense.
     (4) 20% of certain professional fees incurred after December 31, 2013 were deferred without interest pursuant to agreement with counsel. ln July
         2018, the counsels to the Litigation Trustee were paid their fees that had been defened for the period through December 2016.
     (S) Litigation Trustee fees are subject to Board approval. On an interim basis the Litigatibn Trustee is billing the trust at the rate of 5950 an hour,
         subject to a 20% holdback. Fees for the period prior to the Effective Date will not be paid to the Litigation Trustee until the Trust loan has been
         paid in full. ln May and June 2014 the Trustee voluntarily deferred all fees exceeding 550,000 (552,600 and 585,375, respectively).
     (6) Payable without interest as provided in the Trust Loan Agreement.
     (7) Does not include the Litigation Trust Assets contributed by the Litigation Trust lnterest Holders. These assets were estimated fortax purposes at
         S3S8.a million, At this time, the actual amount of recoveries cannot be determined with any certainty. Accordingly, no value is attributed to Net
        Assets for the Litigation Trust Assets.
          All amounts are rounded to the nea




                                                                                8
                      Case 08-13141-KJC                         Doc 14479                 Filed 11/26/18                     Page 11 of 21
                                                                                                                                               Trlbune Lltigation Trust
                                                                                                                                          QuarterlY RePort
                                                                                 For reporting period beginning July 1, 2018 and ending September 30, 2018




E. Statement of Changes in Net Assets in Liquidation

                                                                                                                                                           Effective
                                                                                                                                 Quarter Ended            through
                                                                                                                                 September 30,             September
                                                                                                                                          2018
      lncome
      Revenue & Receipts
                 claim Liquidation
                   Other lncome                                                                                              s                        s           2r,958
                   Settlement lncome                                                                                                 3,133,387               51,375,356
                 I nterest / I nvestment I ncome                                                                                        66,234                   z!1,063
      Total I ncome                                                                                                          s       3,199,622        s      57,608,377
      Expenses
          Distributions                                                                                                      s                        5       79,244,503
          Fees
                 Board Fees and Expenses
                              Legal Counsel to Trust Board                                                                   s                        $          747,502
                              Board Fees and Expenses - Other                                                                            45,000                  ss0.000
                 Total Board Fees and Expenses                                                                               s           45,000       S        r,737,5oz
                 Litigation Trustee & Professional Fees & Expenses
                          Counsel to Litigation Trustee Fees & Expenses                                                (1)   s          927,051       s       t9,479,324
                              Professional Fee Holdback                                                                (1)                                     4,662,307
                              Accrued I nterest                                                                        (1)                                       350,198
                              Tax Advisory Fees                                                                                                                  129,602
                              Trust Administrator Fees & Expenses                                                                        57,384                  894,336
                              Litigation Trustee Fees and Expenses                                                     (21               67,750                2,733,215
                 Total Litigation Trustee & Professional Fee & Expenses                                                      s       1,040,18s        s       27,648,982
          Total Fees                                                                                                         5       1,08s,18s        S       28,786,485
          Other ExPenses
                 Bank Service Charges                                                                                        s                        $          168,775
                 Mediation      Fees                                                                                                                              4L,578
                 Consulting Expert Witness Fees and Expenses                                                                             s7,908                2,00r,477
                 Computer and I nternet Expenses                                                                                                                 3r3,374
                 I   nsurance Expense                                                                                  (3)               25,000                1,027,550
                 Postage and Delivery                                                                                                                              14,457
                 First lnstallment Per Settlement Agreement                                                                                                      300,000
          Total Other Expenses                                                                                               s           82,907       5        3,867,144
      Total Expenses                                                                                                         s        1,168,093       s       32,6s3,629
Net Surplus     / (Deficit)                                                                                                  s       2,O3r,s29        s         (289,7ss)


       Notes:
   (1) 20%ofcertainprofessionalfeesincurredafterDecember3l,2Ol3weredeferredwithoutinterestpursuanttoagreementwithcounsel. lnJuly2018,the
       counsels to the Litigation Trustee were paid their fees that had been deferred for the period through December 2016.
   (2) LitigationTrusteefeesaresubjecttoBoardapproval.OnaninterimbasistheLitigationTrusteeisbillingthetrustattherateof5950anhour,subjecttoa20%
       holdback. Fees for the period prior to the Effective Date will not be paid to the Litigation Trustee until the Trust loan has been paid in full. ln May and June 2014
       the Trustee voluntarily deferred all fees exceeding $50,000 (S52,600 and S85,375, respectively).
   (3) EffectiveDecember29,2Ol5,theTrusthasreneweditsD&Opolicyforfiveyears,U6OthoftheinitialS500,0OOpaymentamount(paidinJanuary2016)is
       expensed for each month and the remainder is carried as prepaid expense.
   (4) The first of two lnstallments totaling 5400,000 to be paid to the Tribune M edia Company per a Settlement Agreement. The Second lnstallment will be paid
       upon the repayment of the litiSation Trust Loan.
ru^r4 All ,m^unfc ,rp rdrndpd to thF nearest dollar.




                                                                                    9
            Case 08-13141-KJC                Doc 14479        Filed 11/26/18            Page 12 of 21
                                                                                                         Tribune litigation Trust
                                                                                                                QuarterlY RePort
                                                       For reporting period beginning July 1, 2078 and ending September 30, 2078




F. Notes to the Financial Statements
Note 1: Backgrortnd to Establishing the Trust
    On December 8, 2008, the Tribune Company and its various debtor-subsidiaries (collectively, the
"Debtors" or "Tribune") filed voluntary petitions for relief under Chapter lL of the Bankruptcy Code in
the United States Bankruptcy Court for the District of Delaware (the "Bankruptcy Court").t On December
18,2008, the Office of the United StatesTrustee forthe District of Delaware appointed the Official
Committee of Unsecured Creditors of Tribune Co. (the "Committee").2

    On October      ,201:0, the Bankruptcy Court issued an order (the "standing Orde/') granting the
                       27

Committee standing, on behalf of the Debtors'estates, to commence various adversary proceedings
that assert claims relating to the leveraged buyout of Tribune in 2007.3

    On November             I,20!O,the Committee commenced one      such adversary proceeding in the
Bankruptcy Court (the "FitzSimons Action") against Tribune's former shareholders, advisors, officers,
and directors that participated in the LBO.a ln addition, the Committee commenced two other adversary
proceedings in the Bankruptcy Court (collectively, the "Lender Actions") against the lenders that
financed the LBO.5 Finally, the Committee commenced numerous adversary proceedings in the
Bankruptcy Court against certain former executives of Tribune (collectively, the "lnsider Actions") who
received special compensation in connection with the LBO.


    On March L5,20!2, the Bankruptcy Court issued an order permitting the Committee to sever certain
claims (the "Advisor Claims") from the Lender Action.6 On April 2,2OI2, the Committee commenced an
adversary proceeding in the Bankruptcy Court (the "Advisor Action," and together with the FitzSimons
Action, the Lender Actions, and the lnsider Actions, collectively the "Actions") asserting the severed
Advisor Claims.T



1
  Voluntary Petition, ln re Tribune Co., et al., 08-bk-13141 (Bankr. D. Del. Dec' 8, 2008), ECF No. 1'
2
  Notice of Appointment of Committee of Unsecured Creditors, ln re Tribune Co., et al., 08-bk-13141 (Bankr. D. Del'
Dec. 18, 2008), ECF No. 101.
3
  Order Granting Unsecured Creditors Committee's Standing Motions, ln re Tribune Co., et al', 08-bk-13141 (Bankr'
D. Del. Oct. 27,20!011, ECF No.6150.
4
  Complaint, Official Committee of Unsecured Creditors of Tribune Co. v. FitzSimons, et al., Adv. Proc. No, 10-54010
(Bankr. D. Del. Nov, L,2O!Ol, ECF No. 1. A fourth amended complaint was filed on November 8,2012' Complaint,
Of1cial Committee of Unsecured Creditors of Tribune Co. v. FitzSimons, et al., Case No. 1:11-md-02296-WHP
(S.D.N,Y, Nov. 8, 201211 ECF No. 1826.
s
 Complaint, Official Committee of Unsecured Creditors of Tribune Company v. JPMorgan Chase Bank, N.A., et al',
Adv. proc. No, 10-53963 (Bankr. D. Del. Nov. 1, 2010), ECF No. 1; Complaint, Official Committee of Unsecured
Creditors of Tribune Company v. JPMorgan Chase Bank, N.A., et al., Adv. Proc. No' 10-55969 (Bankr. D, Del. Dec. 8,
2010), ECF No.   1,,
6
  Order partially Lifting Stay of Adversary Proceedings and State Law Constructive Fraudulent Conveyance Actions,
ln re Tribune co., et al., 08-bk-13141 (Bankr, D. Del. March !5,20t2), ECF No. 11158.
7
  Complaint, Official Committee of Unsecured Creditors of Tribune Company v, Citigroup Global Markets lnc., et al.,
08-bk-131"41 (Bankr. D. Del. April 2, 20t2),ECF No. 11303.

                                                         10
                Case 08-13141-KJC             Doc 14479         Filed 11/26/18            Page 13 of 21
                                                                                                           Tribune litigation Trust
                                                                                                                  Quarterly RePort
                                                         For reporting period beginning July 7, 2078 ond ending September 30, 2078




    On March 20,2O!2, the United States Judicial Panelfor Multidistrict Litigation ("JPML") transferred
the FitzSimons Action to the United States District Court for the Southern District of New York (the
"District Court") for coordinated and consolidated pretrial proceedings with various related actions,s On
August 3,20!2, the JPML also transferred the Advisor Action to the District Court for similarly
coordinated and consolidated pretrial proceedings.s

      On July 20,2O!2, the Debtors, the Committee, and various co-proponents filed the Fourth Amended
Joint Plan of Reorganization for Tribune Company and lts Subsidiaries (the "Plan") in the Bankruptcy
Court.10 The Bankruptcy Court confirmed the Plan on July 23,2oI2.rr

    The Plan approved the creation of a litigation trust (the "Trust")to pursue the claims asserted in the
Actions. The Plan became effective on December 31,2012.12 On that date, the Litigation Trust was
created, and a Trustee succeeded the Committee as plaintiff in the Actions.

Note 2r Status of Prosecuting l,itigation Claims
    As discussed above, the Plan became effective on December 3L,2072. On that date, the Trustee
succeeded the Committee as plaintiff in the Actions. On Janua ry 10,2OI3, the Trustee filed in the
District Court a notice to substitute the Trustee as successor-in-interest plaintiff in the FitzSimons Action
and Advisor Action. The District Court approved the substitution on January LI,2013.13 Subsequently,
on February 20,2OL3, the Trustee moved the Bankruptcy Court for entry of an order (the "Substitution
Motion"), among other things, authorizing substitution of the Trustee as the successor-in-interest
plaintiff in: (i) the Lender Actions solely with respect to certain counts against certain defendants; and
(ii) the various lnsider Actions solely with respect to the claims asserted therein that are owned by the
Trust.la On March 2!,2}lg, the Bankruptcy Court issued an order granting the Substitution Motion.ls



8
    Order Lifting Stay of Conditional Transfer Order, ln re Tribune Co. Fraudulent Conveyance Litig., MDL No' 2296
(J.P.M.L. Mar. 20,   2}t2l,   ECF No. 992.
s
    Transfer Order, ln re Tribune Co. Fraudulent Conveyance Litig., MDL No. 2296 (J.P.M,L. Aug. 3, 2012),          ECF No.

1015.
10
   Certification of Counsel Regarding (i) Proposed Confirmation Order and (ii) Amended Plan and Related
Documents, ln re Tribune Co., et al., 08-bk-13141 (Bankr. D. Del. July 20, 201211, ECF No' 12072.
11
   Order Confirming Fourth Amended Joint Plan of Reorganization, ln re Tribune Co., et al., 08-bk-13141 (Bankr' D.
Del. July 23,2?t2l1, ECF No. L2O74.
12
   Notice of (i) Effective Date of the Fourth Amended Joint Plan of Reorganization and (ii) Bar Date for Certain
Claims, ln re Tribune Co., et al., 08-bk-13141 (Bankr. D. Del. Dec. 31, 20t2l,ECF No, 12939.
13
   Memo Endorsement on Notice of Substitution of Party, Counsel, and Liaison Counsel, ln re Tribune Co.
Fraudulent Conveyance Litig., 11-mc-2296 (S.D'N.Y. Jan. 11, 2013), ECF No. 2179'
1a
   Motion to Authorize Omnibus Order: (l) Authorizing Substitution of the Litigation Trustee as Plaintiff in Certain
Adversary Proceedings and Approving Procedures to Evidence Such Substitutions; (ll) Modifying the Stay of Such
Proceedings; and (lll) Extending the Time to Effect Service in Such Proceedings, ln re Tribune Co,, et al., 08-bk-
13141 (Bankr. D. Del. Feb. 20, 2013), ECF No. 13210.
1s
  Order Granting Litigation Trustees Motion for an Omnibus Order: (l) Authorizing Substitution of the Litigation
Trustee as Plaintiff in Certain Adversary Proceedings and Approving Procedures to Evidence Such Substitutions; (ll)
Modifying the Stay of Such Proceedings; and (lll) Extending the Time to Effect Service in Such Proceedings, ln re
Tribune Co., 08-bk-13141 (Bankr. D, Del. Mar' 21,2013), ECF No' 13351'

                                                           I
              Case 08-13141-KJC         Doc 14479         Filed 11/26/18            Page 14 of 21
                                                                                                    Tribune Litigation Trust
                                                                                                            QuarterlY RePort
                                                   For reporting period beginning July 1, 2078 and ending September 30, 2018




    A detailed description of material events and pleadings during 20L4,20!5 and 2016 is set out in The
Trust's Annual Reports for the years ending December 31,20L4, December 31,2015 and December 31,
201"6, which were filed with the Bankruptcy Court on May L3,20L5, April 76,2016 and March 2,2017,
respectively, and placed on the Trust's website at www.TribuneTrustLitigation.com. A detailed
description of material events and pleadings during 2017 is set out in The Trust's Annual Report for the
year ending December 3t,2Ot7 which was filed with the Bankruptcy Court on March 20, 2018 and
placed on The Trust's website at www.TribuneTrustLitigation'com.

    The Trustee reached a settlement of certain claims against Morgan Stanley & Co. LLC ("MS&Co'")
and Morgan Stanley Capital Services LLC ("MSCS," together, the "Morgan Stanley Defendants"), two of
the defendants in the FitzSimons Action. The Settlement Agreement, which was signed on April 25,2016
and was subject to approval by the Bankruptcy Court, resolves claims against the Morgan Stanley
Defendants arising from MSCS's attempt to offset its obligations to Tribune under a 1994 interest rate
swap agreement with The Times Mirror Company (a Tribune predecessor) using Tribune debentures that
MS&Co. had purchased between April 2006 and November 2008.

    ln exchange for the Trustee's dismissal of these claims, the Morgan Stanley Defendants paid the
Trust S23,7 million and relinquished its rights to an approximately S12.6 million escrow accountthat had
been created forthe purpose of segregating MSCS's potential interests pending resolution of the swap-
related claims. The Trustee retained his other claims against MS&Co. in the FitzSimons Action relating to
the latter's role as financial advisor to Tribune and its Special Committee in the period leading to
Tribune's 2007 leveraged buyout, The Settlement Agreement was approved by the Bankruptcy Court on
May L7, 2016 and became effective on May 31.

   Commencing in June 2016, the Trustee distributed $ZO million to the Class LE and Class LF
beneficiaries of the Trust pursuant to the terms of the Litigation Trust Distribution Schedule (set forth in
Exhibit   to the Litigation Trust Agreement), ln addition, by stipulation of all of the interested parties,
          C

the Trust received 50 percent - or approximately 56.3 million - of the 512.6 million escrow amount
relinquished by MSCS as part of the settlement, with the remaining 50 percent going to Deutsche Bank
Trust Company Americas ("DBTCA") and Law Debenture Trust Company of New York ("Law Debenture"),
as successor indenture trustees, for distribution to Tribune's senior Noteholders. Additional details on
the distributions may be found under the "Distributions" page at www.TribuneTrustLitigation.com'

    Allthe advances were repaid from the MS Escrow account on June 2,2016.

    No other material litigation events occurred in 2016.

    On January 6,2017 , Judge Sullivan issued an opinion and order dismissing Count 1 of the Fifth
Amended Complaint in Kirschner v. Fitzsimons et al. against all shareholder defendants and denying
leave to amend (the "Count One Order"). No. L:12-mc-02295-RJS [Dkt. No. 343]. The Count One Order
exclusively addressed Phase Two Motion to Dismiss No. 12, and did not address or provide a ruling on
any of the Phase Two Motions to Dismiss Nos, 1-1"1, which addressed claims made against various


                                                     t2
             Case 08-13141-KJC          Doc 14479         Filed 11/26/18            Page 15 of 21
                                                                                                     Trlbune utlgation Trust
                                                                                                           quarterly RePort
                                                   For reporting period beginning July 1, 2078 and ending September 30, 2078




Tribune directors, officers, and advisors other than those for intentional fraudulent transfer. The Trustee
subsequently sought leave of the court to appealthe Count One Order, and on February 23,2017 Judge
Sullivan determined that an interlocutory appeal would be appropriate, but concluded that the Court
would wait to so certify until the remaining pending motions to dismiss are resolved. See Order, No. 11-
MD-2296 IECF No. 69441.

    On May  t,2OI7, the Supreme Court granted certiorari in Merit Mgmt. Grp., LP v. FTI Consulting, lnc.,
No. 16-784 ("Merit Mgmt."), agreeing to hear an appeal of the Seventh Circuit Court of Appeals' opinion
in that case concerning the scope and nature of 11 U.S.C. 5 546(e). See FTI Consulting, lnc. v. Merit
Management Group, LP, 830 F.3d 690, 697 (7lh Cir. 2016). On July 18,2017, the Trustee wrote to Judge
Sullivan to request permission to amend or move to amend the Fifth Amended Complaint to add a
constructive fraudulent conveyance claim under 11 U.S.C. 5 5a8(aX1XB) in anticipation of an affirmance
by the Supreme Court in  Merit Mgmt., which the Trustee asserted would nullify Second and Third Circuit
precedent previously barring such a claim by the Trustee. On August 24, having considered responsive
letters from defendants, Judge Sullivan denied the request without prejudice to renewal once the
Supreme Court issued its opinion in Merit Mgmt., concluding that an affirmance of the Seventh Circuit
would present a strong argument in support of amendment. See Order, No. 1:1L-md-02296-RJS [Dkt.
No.70191.

    On February 27,20L8, the Supreme Court issued a unanimous opinion in Merit Mgmt., affirming the
opinion of the Seventh Circuit and ruling that the safe harbor contained in Section 5a6(e) of the U.S.
Bankruptcy Code only looks to the transfer that the plaintiff seeks to avoid, irrespective of the
involvement of a bank or other financial institution as an intermediary, 138 S. Ct. 883 (2018). On March
8, the Trustee renewed his request to amend the Complaint to assert a constructive fraudulent
conveyance claim, See Letter, No. 1:11-md-02296-RJS [Dkt. No. 7285| There were numerous
responses. On June 18, Judge Sullivan stayed the Trustee's request pending further action by the Second
Circuit in the Noteholder actions, and requested a joint status report from parties in the various
consolidated actions regarding discovery and options for resolving the pending claims. See Order, No.
1.:tt-md-02296-RJS [Dkt. No. 7552). That report was filed on July 9, and details, among other things, the
Trustee's position on furtherdiscoveryand the potential mediation of claims. Joint Letter, No. 1:11-md-
02296-RJS [Dkt. No. 7586].

    The Trustee, alongwith plaintiffs in various related actions, has made a series of settlement
proposals to shareholder defendants in the intentional fraudulent transfer litigation, further described
on the "settlements" page at www.TribuneTrustLitigation.com. As of September 30, 20L8, the
aggregate settlement proceeds received by the Trust, net of allocated legal fees and expenses of the
settlement administrator, were $21.5 million. Commencing in July 20L6, the Trustee distributed 58
million to the Class 1E and Class 1F beneficiaries of the Trust pursuant to the terms of the Litigation
Trust Distribution Schedule.




                                                     13
            Case 08-13141-KJC            Doc 14479          Filed 11/26/18           Page 16 of 21
                                                                                                      Tribune Lltlgation Trust
                                                                                                             Quarterly RePort
                                                    For reporting period beginning July 7, 2018 ond ending September 30, 2018




Note 3: Liquidation Basis Accounting
    Given the liquidating nature of the Trust, the liquidation basis of accounting was adopted by the
Trust for all periods from the Effective Date, and will continue as the basis of accounting for the Trust
Liquidation basis accounting may be considered for entities that do not intend to continue as a going
concern.

    lnstead of a balance sheet, income statement and cash flow statement, the Trust provides a
Statement of Net Assets in Liquidation, a Statement of Changes in Net Assets in Liquidation and a
Schedule of Cash Receipts and Disbursements.

     Typically under Liquidation Basis Accounting, assets and liabilities should be reported at their net
realizable values, which requires the preparer to make estimates and judgments that affect the reported
values of assets (including net assets in liquidation), liabilities and expenses from time to time. However,
the Trust will recognize financial transactions in accordance with generally accepted accounting
principles ("GAAP"). The financial data reflected in the financial statements and notes appearing
elsewhere in this report were not audited or reviewed by an independent registered public accounting
firm.

     ln footnotes where appropriate it is noted that a Valuation Expert hired by the Debtors determined
for tax purposes as of the Effective Date and provided to the Debtors an estimated fair market value of
the Litigation Trust Assets to be transferred to the Trust of 5358.4 million. Notice of such value was filed
with the Bankruptcy Court on January 4,2013. The Trust recorded a liability for the 5ZO.O million loan
from the Debtors on the Effective Date as provided by the Plan to operate the Trust. As of September
30, 2016, the remaining liability is 520.0 million. No interest accrues on the loan.

    The precise nature, amount and timing of any future distribution to the holders of LTls is speculative
and will depend on, and could be delayed by, among other things, final settlements regarding litigation,
proceeds from pursuing litigation against third parties, and unexpected or greater than expected
expenses incurred to administer the Trust. The costs of administration of the Trust and prosecution of
litigation claims will reduce the amount of net assets available for ultimate distribution to the holders of
LTls.

Note 4: Distributions to Liquidation Trust Intet'est Holders
    Distributions of Net Litigation Trust Proceeds will only be made to holders of LTls after the Trust
successfully achieves settlement or judgment on claims it has against third parties and after deducting
certain fees and establishing the Expense Reserve of up to 525 million. Distributions of Net Litigation
Trust Proceeds will be made to holders within each class of lnterests pursuant to the waterfall
distribution schedule in Exhibit C of the Trust Agreement. Distributions will be made directly to
beneficial holders in Classes 1C, 1D, LF and 1L and will be made to the indenture trustees for Classes 1E
and 1J. ln general, distributions of Net Litigation Trust Proceeds after fees and the Expense Reserve will
be made in the following priority:



                                                      1,4
                Case 08-13141-KJC                 Doc 14479           Filed 11/26/18            Page 17 of 21
                                                                                                                 Tribune litigation Trust
                                                                                                                        Quarterly RePort
                                                               For reporting period beginning July 1, 2018 and ending September 30, 2018




      a)   the first 590 million to holders of Class LE Litigation Trust lnterests and Class 1F Litigation Trust
           lnterests, after giving effect to the turnover from Class 1l Litigation Trust lnterests and Class 1J
           Litigation Trust lnterests;

      b)   repayment of the S20 million loan;

      c)   (i) After the first   SttO million ,   65%   to holders of Class 1E Litigation Trust lnterests,           Class 1F

           Litigation Trust lnterests, Class Ll Litigation Trust lnterests and Class LJ Litigation Trust lnterests,
           subject to turnover from the holders of Class 1l Litigation Trust lnterests and Class LJ Litigation
           Trust lnterests, in accordance with the Bankruptcy Court's reconsideration and allocation
           disputes opinions [Docket No. 10531, 10532,11337,11338]; and (ii) 35%to the holders of Class
           1C Litigation Trust lnterests and Class LD Litigation Trust lnterests; and

      d)   after the holders of Class 1E Litigation Trust lnterests, Class 1F Litigation Trust lnterests, Class 1l
           Litigation Trust lnterests and Class 1J Litigation Trust lnterests have received payment in full of
           the allowed amount of such holders' claims plus allowable interest, all remaining proceeds shall
           be distributed to the holders of Class 1C Litigation Trust lnterests and Class l-D Litigation Trust
           lnterests.

Note 5: Disputed Claims Reserve
     Pursuant to the Plan and Litigation Trust Agreement, at the time the Trustee has proceeds of
litigation claims to distribute, the Trustee will set aside amounts otherwise distributable to holders of
disputed claims, if any, into a disputed claims reserve ("LT Reserve").16 The amount set aside for each
disputed claim will be such amount otherwise distributable assuming the maximum amount claimed
would be allowed, lf the maximum amount claimed is unknown, contingent and/or the claim is
unliquidated, the Trustee may, pursuant to the Plan, request that the Bankruptcy Court estimate the
Claim pursuant to section 502(c) of the Bankruptcy Code regardless of whether the Debtors or
Reorganized Debtors have previously objected to such Claim'

    At the time and to the extent that disputed claims are disallowed, any funds already set aside in the
LT Reserve on their account will be reallocated pro rata among allowed claims and any remaining
disputed claims. Funds reallocated to Allowed claims will be withdrawn from the                          LT Reserve, and

distributed when the Trustee makes a subsequent distribution.

   At the time and to the extent that disputed claims are allowed, any funds already set aside in the LT
Reserve on account of the portion of such disputed claims that are allowed will be withdrawn from the
LT Reserve and       distributed to the newly allowed claimant(s)'

    Pursuant to the Plan and Litigation Trust Agreement, the Trustee: (i) will treat the LT Reserve as a
"disputed ownershipfund" governed byTreasury Regulation section 1.4688-9 and 1.4688-2 (and will
make any appropriate elections), and (ii) to the extent permitted by applicable law, will report


x6
     P 1.1.135, LTA 3.2(i)

                                                                 t5
              Case 08-13141-KJC             Doc 14479            Filed 11/26/18         Page 18 of 21
                                                                                                         Trlbune Litigation Trust
                                                                                                                QuarterlY RePort
                                                       For reporting period beginning luly 7, 2078 ond ending September 30, 2018




consistently with the foregoing for state and local income tax purposes. Accordingly, the LT Reserve will
be taxable as a separate entity for U.S. federal, state and/or local income tax purposes. Any
distributions from the LT Reserve will be treated for U.S. federal, state and/or local income tax purposes
as if received directly by the recipient from the Debtors on the originalClaim or Equity lnterest of such
recipient. The              taxable as a complex trust. Holders of allowed claims that receive
                   LT Reserve is
distributions of funds would receive a credit for any income taxes paid by the LT Reserve for the taxable
year of distribution on account of such funds.

   A LT Reserve in the amount of 5673,330 was established in 2016 in connection with distributions
made to holders of Class L F Claims whose claims were either disputed or lacking adequate information'

Note 6r Reserve for Litigation Costs
     Pursuant to the Plan, on the Effective Date the Reorganized Debtors provided a non interest bearing
loan to the Trust in the amount of S20 million ("Trust Loan") to provide for expenses of administration
of the Trust and pursuit of recoveries from pending and future litigations.lT Because it has not been
determined whether and to what extent such funds will actually be used, the Trustee did not, upon
emergence, record a liability for such costs and the Trust will report costs as incurred. However, the
Trust does report the cash as a separate line item on the Statement of Net Assets and the activity is
disclosed on the Schedule of Cash Receipts and Disbursements. As of September 30, 2018, 528.8 million
had been paid to administration and litigation professionals and total expenses paid were SgO.g million.

    ln addition, pursuant to the Plan and Litigation Trust Agreement, the Trustee is authorized to set
aside funds out of litigation recoveries into an Expense Fund to cover the expenses of administration of
the Trust and pursuit of recoveries from pending and future litigations.ls

       Since the formation of the Trust, the Trust has received an aggregate of 551.3 million from
settlements negotiated with various defendants. ln addition to such settlement proceeds, certain funds
are being held in escrow for the benefit of the Trustee or Noteholder plaintiffs, depending on the
outcome of the state law plaintiffs' appeal, which is described on the Trust's website.

    Until the Trust Loan is fully repaid, the amount that may be set aside in the Expense Fund is capped
at S2S million.le Once the Trust Loan has been repaid, there is no limit to the amount the Trustee may
set aside for expenses.2o

Note 7: Taxes
       The Trust   willfile federal income tax returns on       1041as a grantortrust and report, but not
                                                            IRS Form

pay tax on, its respective items of income, gain, loss deductions and credits (the "Tax ltems"). As a
grantortrust, the Trust is not required to prepare Schedules K-l forthe beneficiaries. Rather, theTrust


17
   Plan 1.1.236, 5.13
18
   LTA 3,4(b)
1e
   LTA 3.4(c)
20   lbid

                                                            I6
             Case 08-13141-KJC             Doc 14479            Filed 11/26/18            Page 19 of 21
                                                                                                          Tribune l-itigation Trust
                                                                                                                  Quarterly RePort
                                                         For reporting period beginning July 7, 2018 and ending September 30, 2078




will provide each beneficiary with a "Grantor Letter" detailing the beneficiary's pro-rata share of such
Tax ltems for federal income tax purposes. Each holder of an LTI will be required to report his, her, or its
proportionate share of such Tax ltems, as reported on the Grantor Letter, on his, her, or its federal and,
if required, state income tax returns, and pay any resulting federal, and if required, state income tax
liability, regardless of whether the Trustee distributes sufficient cash to pay such taxes.

    The Trustee has decided that the LT Reserve should be treated as a complex trust for tax purposes.
It will pay taxes currently on any income it earns prior to making distributions. Holders of allowed claims
that receive distributions of funds would receive a credit for any income taxes paid by the LT Reserve for
the taxable year of distribution on account of such funds.

Note B: Interests in the Trust
    The Plan provides that former creditors of the Debtors received LTls in accordance with the class of
their allowed claims against the Debtors. The LTls are recorded and maintained on a class by class basis
based on the allowed amount of total claims in each class. The percentage of each class of claims held
by any one beneficial holder is the amount of the creditor's allowed claim in each class divided by the
totalallowed claims in each class.

    Noteholder claims in classes   l"E   and   LJ (excluding claims in Class 1J      held by noteholders who have
tendered their notes) are in turn broken down by original CUSIP number and the successor escrow
CUSIP number. The percentage ownership of each CUSIP (or escrow CUSIP) held by any owner is the
amount of the Noteholder's allowed claim divided by the total notes represented by that CUSIP number

    a)   Holders of Senior Loan Claims are entitled to a Pro Rata share of Class 1-C Litigation Trust
         lnterests based on the aggregate amount of all allowed Senior Loan Claims as of the record date
         of November L9,2Ot2;
    b)   Holders of Bridge Loan Claims are entitled to a Pro Rata share of Class LD Litigation Trust
         lnterests based on the aggregate amount of all allowed Bridge Loan Claims as of the record date
         of July 23,20t2;
    c)   Holders of Senior Noteholder Claims that elected treatment Option 1 or 2 are entitled to a Pro
         Rata share of Class LE Litigation Trust lnterests based on the aggregate amount of all allowed
         Senior Noteholder Claims on a CUSIP by CUSIP basis as of the record date of December 3L,20t2;
    d)   Holders of allowed Other Parent Claims that elected treatment Option 3 or 4 are entitled to a
         Pro Rata share of Class 1F Litigation Trust lnterests based on the aggregate amount of all
         allowed Other Parent Claims as of the record date of July 23,2Ot2;
    e)   Holders of PHONES Notes Claims are entitled to a Pro Rata share of Class LJ Litigation Trust
         lnterests based on the aggregate amount of all allowed PHONES Notes Claims on a CUSIP by
         CUSIP basis as ofthe record date of December 3t,2OI2; and
    f)   Holders of EGI Notes Claims are entitled to a Pro Rata share of Class 1l Litigation Trust lnterests
         based on the aggregate amount of all allowed EGI Notes Claims as of the record date of July 23,
         2012.



                                                           77
                       Case 08-13141-KJC                                                   Doc 14479                      Filed 11/26/18                            Page 20 of 21
                                                                                                                                                                                              Tribune Litlgation Trust
                                                                                                                                                                                                     QuarterlY RePort
                                                                                                                For reporting period beginning July 1, 2018 ond ending September 30, 2078




    The value of the Trust Assets at the Effective Date is treated as the tax basis of the LTls for tax
purposes only and is allocated among holders of LTls in accordance with Exhibit C of the Trust
Agreement. LTls which have an allocation, after the value for tax purposes has been fully allocated to
other LTls, will have a zero tax basis.

Note 9: Trustee Fees
    Trustee fees are subject to Board approval. On an interim basis, the Trustee bills the Trust at a rate
of 5950 an hour, subject to a 2O% holdback' Fees billed are as follows:

    a. |tt1,42S for the period prior to the effective date from June 2012 through December 30,2O12;
    b. 52,02!,7to for December 3I,2Ot2 through September 30, 2018.
     The fees for the period prior to the Effective Date                                                                  will not be paid to the Trustee until the Trust
Loan has been paid in full.


G. Claims Analysis

                                                                                                     cloiB AdJusted lor                                                    Relinqulsh€d ln       DlstrlbutionFrom   Dirltibutlon
                                                                                                                             tnltl.l Dlstrlbutlon     Allowed claim t€13
        claimant                                                     (1)           cl6im Amount          teerPaid by
                                                                                                                                   Per Plan            Plan Distrlbution       Sanlement           stete   Artlon         Trljt

        class 1   C-   Senlor toan Claims                                (2) s       8,s73,431,04s   s   8,s73,431,04s       S    7,394,13s,002       s   1,179,296,043    s

        Class 1 D - Bridge Loan Claims                                   (3) 5       1,61s,060,109   s   1,619,060,109       s       64,s00,000       s   1,5s4,560,109    s

        class 1   E-   s€nlor Noteholder clalms
                                                                         (4)           96,584,459    s      98,168,425       s       36,182,L97              61,386,228    s                                         5     !,429,736
            Class 1     E - ElectinS Not€holders                               5
                                                                                                                                                            816,405,257    s                                        s    17,104,s19
             class 1   - Non ElectlnS Not€hold€rs
                        E                                                            \146,843,43'1   s   t,174 ,429,SA1      s      358,024,330
             class 1 t- Mscs (escrowed)                                  (s)   5       39,627,848    s      4O,L97,823       5       12,628,5L9              27,569,304    s     27,569,3O4

             classlE-LawDebenture                                        {6t   s        14,665,492   s                        s                                            5                                         5

             Class1E-DeutscheBank                                        (6)   5        1s,074,600
                                                                               S     1,312,79s,8ss   S   1,312,795,835              407,435,046 5           905,360,789 S        27,569,304                          s    18,534,255


        class 1 F - other Parent clalms
             Class1F-Allowed                                             (71 s          64,007,4es   $      64,007,4ee       $       21,038,307       s 42,s6s,792             s
                                                                             5          64,00?/r' 5         54,007,4ee       S       21,038,307       5 42,969,!92 I                                                 I     1,45s,745


         P}IONES                                                         (8) s         76o,6s7,4s2   5     760,697,492        S                       5 760,697,492 s
                                                                                                                                                      )-
         !GI-TRB   LLC      Notes Claims                                 (9)s          235,300,418 5       23s,300,418                                s 235,300,418 s
         Total
                                                                               g    12,sos,2e2,3es $ 12,56s,2e2,3ee          5    7,887,108,3s4      lJizglgS43!- l--&.99993- -t                              '



         ct.s3€s1c,1D.nd1Eareflnat. allowedclalmamountforclasrlfkestlmatedandrubj€dtoonSolnSt€soiutlonofdlsputedclalms
      {2) PerlPM 3€nlor lend€I ll* {Holdlh83 ac ol iha ol*rlbutlon Record D.te 11119/20121
                                                                                           a,
                                                                                              'mended'
      l!) P€r Proofofcl.lm amount llled
      (4) Not€holderswho.l€ct.d Flatmont optlon 1 under the Plan.


      {6) compds€d of lndenlu16      lruilee   r€es of 929.74 mllllon.



         k conilns€nt and      r6akd   ae   lero, PHoNEs Not.3 clalms are spllt botwesn Exch.nsed l$s6 mllllon) .nd U.-Exchins€d clalms {S70s mllllon),




                                                                                                                   18
             Case 08-13141-KJC           Doc 14479         Filed 11/26/18            Page 21 of 21
                                                                                                      Trlbune Utlgation Trust
                                                                                                            Quarterly Report
                                                    For reporting period beginning July 7, 2078 and ending September 30, 2078




         The foregoing Quarterly report for the period commencing July 1, 2018 and ending September
30, 2018 was prepared in accordance with Section 8.1 of the Litigation Trust Agreement and is hereby
distributed as of the date set forth below, by Marc S. Kirschner solely in his capacity as the Trustee, in
accordance with the Plan and the Litigation Trust Agreement.




,l*         >8
Date                             Marc S. Kirschner, Trustee




                                                      19
